Citation Nr: 0422081	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  98-12 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
pityriasis rosea, to include as due to herbicide exposure in 
service.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a skin 
disorder, other than pityriasis rosea, to include as due to 
herbicide exposure in service.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

Previously, the veteran's claims were denied in a July 2000 
Board decision.  However, in view of an outstanding hearing 
request, the Board subsequently vacated the July 2000 
decision in January 2001.  The Board also remanded this case 
back to the RO in January 2001 and July 2003 in view of the 
Veterans Claims Assistance Act of 2000 (VCAA) and Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

In the July 2003 remand, the Board listed the veteran's 
claims for service connection for pityriasis rosea and for a 
separate skin disorder as de novo claims.  However, as 
described below, both claims were previously denied in final 
RO decisions.  The Board has a legal duty to address the 
"new and material evidence" requirement of 38 C.F.R. 
§ 3.156 regardless of the actions of the RO.  If the Board 
finds that no new and material evidence has been submitted, 
it is bound by a statutory mandate not to consider the merits 
of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown,  4 Vet. App. 239, 244 (1993).

The claims for service connection for a right knee disorder 
and a bilateral hip disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the type of evidence 
needed to substantiate his claims.

2.  The veteran's prior claim for service connection for 
pityriasis rosea, to include as due to Agent Orange exposure, 
was denied in an unappealed May 1994 rating decision.

3.  Evidence received since the May 1994 rating decision is 
new but does not bear directly and substantially on the 
question of whether the veteran incurred pityriasis rosea as 
due to service or Agent Orange exposure therein.

4.  The veteran's prior claim for service connection for a 
skin disorder, characterized as psoriasis and to include as 
due to Agent Orange exposure, was denied in an unappealed 
September 1990 rating decision.

5.  Evidence received since the September 1990 rating 
decision is new but does not bear directly and substantially 
on the question of whether the veteran incurred a skin 
disorder other than pityriasis rosea as due to service or 
Agent Orange exposure therein.




CONCLUSION OF LAW

1.  New and material evidence has not been submitted to 
reopen the veteran's claim for service connection for 
pityriasis rosea, to include as due to herbicide exposure in 
service.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.159 (2003); 38 C.F.R. § 3.156 (2000).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim for service connection for a skin 
disorder, other than pityriasis rosea, to include as due to 
herbicide exposure in service.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.159 (2003); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a de novo claim for VA benefits and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim, even if the 
claim represents an effort to reopen a previously denied 
claim.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board is satisfied that VA's duty to notify 
the veteran of the evidence necessary to substantiate his 
claims has been met.  Following a Board remand in January 
2001, the RO, in compliance with the remand instructions, 
sent the veteran a VCAA notification letter in May 2001.  By 
this letter, the RO informed the veteran of the evidence 
needed to support his claims and also notified him of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004), held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the issuance of a VCAA letter.  However, the Court 
acknowledged that VA could show that the lack of a pre-AOJ 
decision notice was not prejudicial to the claimant.  Id.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in May 2001 was not 
given prior to the AOJ adjudication currently on appeal, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In that 
letter, the RO provided the veteran with 60 days to submit 
additional evidence.  Additionally, subsequent to the 
issuance of the VCAA letter, the RO had issued a supplemental 
statement of the case in May 2002, wherein the veteran was 
provided with 60 days to submit additional evidence or 
argument.  There was additional evidence received following 
both the issuance of the supplemental statement of the case 
and the VCAA letter.  The Board finds that the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the claimant.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the May 2001 letter that was provided 
to the veteran did not contain the exact wording of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in that 
letter, the RO asked the veteran to submit any evidence that 
would support his claim, and he was made aware of the 
necessity for signed prior authorization before the RO could 
obtain private treatment reports.  Such statement by the RO 
would inform the veteran that any additional evidence 
relevant to his claim should be submitted.  Thus, the Board 
finds that in this case, each of the four content 
requirements of a VCAA notice has been fully satisfied, and 
that any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
38 C.F.R. § 20.1102.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)). 

In the present case, the veteran's initial claim for service 
connection for seborrheic dermatitis was denied in an April 
1970 rating decision, and this denial was confirmed in a July 
1971 rating decision.  At this point, however, the veteran's 
claim did not encompass an Agent Orange etiology theory.  

Rather, in July 1990, the RO denied entitlement to service 
connection for psoriasis, with consideration for Agent Orange 
exposure.  At that time, the evidence of record included 
reports showing treatment for a rash in February 1969, during 
service; and a March 1990 VA examination containing a 
diagnosis of seborrheic dermatitis.  The veteran was notified 
of this decision in October 1990 but did not respond within 
the following year.  Accordingly, this decision is final 
under 38 U.S.C.A. § 7105(c).

Similarly, in May 1994, the RO denied the veteran's claim for 
service connection for pityriasis rosea as due to Agent 
Orange exposure.  The evidence of record at that time 
included a February 1993 assessment of pityriasis rosea, but 
the RO determined that this disorder was not considered to be 
herbicide-related and was not otherwise related to service.  
The veteran was notified of this decision in the same month 
but did not respond within the following year.  This decision 
is also final under 38 U.S.C.A. § 7105(c).

Between the September 1990 and May 1994 rating decisions, the 
RO received VA treatment records, dated from June 1991 to 
March 1994.  Subsequent to the May 1994 rating decision, the 
RO received further medical evidence, including handwritten 
copies of previously received government agency medical 
records, dated from March 1960 to February 1969; private 
medical records and examination reports, dated from September 
1983 to April 1998; and VA treatment records, dated from 
November 1992 to November 2003.

In regard to both claims, the Board initially notes that the 
newly received copies of the veteran's government agency 
medical records from the 1960s are handwritten, whereas the 
records already contained in the claims file as of the 1990 
rating decision were typed.  The appearance of these records 
is therefore quite different.  Nevertheless, these records 
contain the same text and are not different except for the 
manner of print used.  Accordingly, these handwritten 
records, which contain notations of treatment for a rash 
during service, must be considered duplicative and are not 
"new" as defined in 38 C.F.R. § 3.156(a) (2000).

As to the veteran's pityriasis rosea, the Board observes that 
the veteran's diagnosis has been noted in several medical 
records received subsequent to the May 1994 rating decision.  
However, none of the veteran's treatment providers have 
attributed this disorder to service in any way.  In the 
absence of evidence of a causal relationship between the 
veteran's pityriasis rosea and service, the Board must 
conclude that there is no new medical evidence that bears 
directly and substantially on the question of an etiological 
relationship that served as a predicate for the prior final 
denial.  Records showing treatment years after service which 
do not link the post-service disorder to service in any way 
are not considered new and material evidence.  See Cox v. 
Brown, 5 Vet. App. 95 (1993).  

Similarly, the medical records received after September 1990 
reflect treatment for dermatitis and tinea versicolor, but 
none of the veteran's treatment providers have attributed a 
skin disorder to service in any way.  Again, in the absence 
of evidence of an etiological relationship between a current 
skin disorder and service, the Board must conclude that there 
is no new medical evidence that bears directly and 
substantially on the question of a causal relationship that 
served as the basis for the prior final denial.

Indeed, the only new evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in his 
January 2000 VA Travel Board hearing testimony. The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a competent opinion 
as to medical causation.  Accordingly, his lay opinion does 
not constitute medical evidence and lacks probative value.  
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).  

Overall, the newly submitted evidence of record does not bear 
directly and substantially on the question of whether the 
veteran's claimed pityriasis rosea and skin disorder (other 
than pityriasis rosea) are etiologically related to service.  
As such, this evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claims 
and is not "new and material."  Accordingly, the veteran's 
claims for service connection for pityriasis rosea and a skin 
disorder other than pityriasis rosea are not reopened, and 
the appeal is denied as to those issues.


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for pityriasis 
rosea, to include as due to herbicide exposure in service, 
and the appeal is denied as to this issue.

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a skin 
disorder, other than pityriasis rosea, to include as due to 
herbicide exposure in service, and the appeal is denied as to 
this issue.




REMAND

The medical history report accompanying the veteran's June 
1969 separation examination report reflects that he 
complained of an occasionally painful right knee.  The 
veteran's March 1970 VA examination revealed mild 
chondromalacia patella, with snapping of the patella and 
crepitus.  The examination findings are not specific to 
either knee.  Accordingly, the veteran should be afforded a 
contemporaneous VA orthopedic examination to ascertain 
whether a current right knee disorder is etiologically 
related to service, as the noted evidence makes such an 
examination "necessary" under 38 U.S.C.A. § 5103A(d).

Similarly, the veteran's June 1969 medical history report 
contains a notation of frequent cramps in the legs from 
prolonged standing.  The veteran's March 1970 VA examination 
report indicates that x-rays of the left hip revealed a 
radiolucent line on the posterior lip of the acetabulum 
separating a small acetabular component from the main body of 
the acetabulum.  While the physical examination findings of 
both hips were unremarkable at that time, subsequent medical 
evidence reflects that the veteran underwent bilateral hip 
replacement surgeries in 1994 and 1995.  Consequently, the 
Board finds that a VA examination addressing the nature and 
etiology of the veteran's current bilateral hip disorder is 
also "necessary" under 38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  The veteran should then be afforded a 
VA orthopedic examination to address the 
nature and etiology of his right knee and 
bilateral hip disorders.  The examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
The examiner should, based on the 
examination results, provide definitive 
diagnoses for the current right knee, 
right hip, and left hip disorders.  For 
each disorder, the examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is etiologically related to the 
veteran's active duty service.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

3.  Then, the issues of entitlement to 
service connection for a right knee 
disorder and a bilateral hip disorder 
should be readjudicated.  If the 
determination of either claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case (with 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



